
	
		I
		112th CONGRESS
		1st Session
		H. R. 2317
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Wu (for himself
			 and Ms. Eddie Bernice Johnson of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To promote green transportation infrastructure through
		  research and development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Green Transportation
			 Infrastructure through Research and Development
			 Act.
		2.Office of Climate
			 Change and EnvironmentSection
			 102(g) of title 49, United States Code, is amended—
			(1)in paragraph (1)
			 in the matter preceding subparagraph (A), by striking Department
			 and inserting Research and Innovative Technology Administration in the
			 Department;
			(2)by redesignating
			 paragraph (2) as paragraph (7);
			(3)by inserting after
			 paragraph (1) the following new paragraphs:
				
					(2)Impact Reduction
				Research Activities
						(A)In
				generalThe Office established under paragraph (1) shall fund or
				coordinate research, development, and technology transfer activities focused
				on—
							(i)reducing vehicle
				miles traveled;
							(ii)reducing
				congestion;
							(iii)reducing
				construction and maintenance-related emissions and energy consumption;
				and
							(iv)in coordination
				with the Environmental Protection Agency and the Department of Energy,
				assessing consumer acceptance of and infrastructure needs for alternative fuels
				and improved vehicle technology and other strategies to reduce greenhouse gas
				emissions and conserve energy arising from surface transportation
				infrastructure, operation, and use.
							(B)ActivitiesResearch activities shall include the
				following:
							(i)Assessments of the
				impact, cost-effectiveness, and collateral benefits of emissions and energy
				reduction strategies.
							(ii)The development
				of technologies, tools, and techniques to reduce emissions and energy
				consumption throughout the life-cycle of transportation infrastructure.
							(iii)Congestion
				reduction and speed management strategies.
							(iv)Assessments of
				the impact of land use change on surface emissions and other factors, such as
				congestion, mobility, and accessibility, and barriers to land use
				change.
							(v)Infrastructure
				requirements for alternative fuels and vehicles.
							(vi)Traveler
				behaviors with respect to mode-choice, response to transportation pricing
				scheme, nonmotorized travel, and other emissions reducing strategies.
							(vii)Emissions and
				energy reduction strategies for freight transportation, including mode shifts,
				freight infrastructure projects, and the effects of land use on freight
				movement.
							(3)AdaptationThe Office shall fund or coordinate
				research on the impacts of climate change on surface transportation
				infrastructure to understand and assess how climate change and variability may
				affect transportation operation and infrastructure.
					(4)Assessment
						(A)In
				generalThe Office shall assess current and historical surface
				transportation infrastructure and fuel demand management strategies that have
				been implemented at the local, State, and national levels for their social,
				economic, and environmental costs and benefits.
						(B)Public
				accessibilityThe results of
				such assessments shall be made publicly available through the Web site of the
				Research and Innovative Technology Administration in the Department.
						(5)ModelingThe Office, in consultation with the
				Environmental Protection Agency and other Federal agencies, shall support the
				development of more accurate tools and models for quantifying mobile emissions
				and evaluating surface transportation emissions reductions strategies. The
				tools and models shall incorporate such factors as—
						(A)vehicle
				speed;
						(B)traffic
				flow;
						(C)land use;
						(D)nonmotorized
				travel;
						(E)transit
				use;
						(F)traveler behavior;
				and
						(G)commercial traffic
				and freight movement.
						(6)Public
				accessibilityThe results of the research and development carried
				out under this subsection shall be made publicly available to national, State,
				and local transportation planners and
				decisionmakers.
					.
			3.Regional green
			 transportation research centers
			(a)EstablishmentSubchapter I of chapter 55 of title 49,
			 United States Code, is amended by inserting after section 5505 the following
			 new section:
				
					5505A.Regional
				Green Transportation Research Centers
						(a)Green
				transportation infrastructure research and technology transferThe Administrator of the Research and
				Innovative Technology Administration of the Department of Transportation shall
				make grants to institutions of higher education or consortia thereof to
				establish and operate university transportation centers to carry out research,
				development, and technology transfer activities in the field of green
				transportation infrastructure.
						(b)ObjectivesThe purpose of centers established pursuant
				to this section shall be to—
							(1)generate
				innovative and cost-effective approaches to mitigating environmental impacts
				throughout the lifecycle of transportation infrastructure;
							(2)develop holistic
				approaches to integrating green infrastructure into existing wastewater
				management systems;
							(3)promote adoption
				of innovative green transportation infrastructure systems by State and local
				governments and the private sector; and
							(4)manage technology
				transfer programs to disseminate information on best management practices in
				the area of green transportation infrastructure to State and local governments
				and the private sector.
							(c)Selection of
				grant recipients
							(1)ApplicationsIn order to be eligible to receive a grant
				under this section, a nonprofit institution of higher learning or consortia
				thereof shall submit to the Administrator an application that is in such form
				and contains such information as the Administrator may require.
							(2)Regional
				centersTo the greatest extent practicable, the Administrator
				shall ensure that there is at least one grant recipient from each of the 10
				United States Government regions that comprise the Standard Federal Regional
				Boundary System.
							(3)Selection
				criteriaExcept as otherwise provided by this section, the
				Administrator shall select each recipient of a grant under this section through
				a merit-reviewed competitive process on the basis of the following:
								(A)Demonstrated
				expertise in transportation research and environmental impacts of
				transportation infrastructure.
								(B)Demonstrated
				research capacity and technology transfer resources.
								(C)Existing or
				proposed partnerships with State and local governments and private industry
				involved in transportation-related construction, environmental impact
				mitigation, or other areas related to green transportation infrastructure
				research.
								(D)Capability to
				provide leadership in developing national best management practices, regional
				best management practices, or both in the field of green transportation
				infrastructure.
								(E)Expertise in
				specific regional climate characteristics which impact the effectiveness of
				green transportation infrastructure technologies and practices.
								(F)Demonstrated
				ability to disseminate results of research and education programs through a
				statewide or regionwide continuing education program.
								(G)The strategic plan
				the recipient proposes to carry out under the grant.
								(d)ActivitiesThe types of activities the Administrator
				may support under this section include the following:
							(1)Research and
				development of innovative technologies, construction techniques, or best
				management processes that mitigate the environmental impact of transportation
				infrastructure, including—
								(A)assessments of the
				life-cycle environmental impact of local existing or planned transportation
				infrastructure;
								(B)integration of
				green transportation infrastructure elements into existing transportation or
				waste management systems; and
								(C)research,
				development, testing, and evaluation of new technologies or best management
				practices.
								(2)Establishment and
				operation of a regional technology transfer program to disseminate information
				on new technologies and best management practices to State and local
				governments, institutions of higher education, and private industry in the
				region.
							(3)Study of the
				impact of State, local, and Federal regulations on the implementation of green
				transportation infrastructure technologies and practices. These studies shall
				include collaboration with appropriate Federal agencies to evaluate the effect
				of and possible changes to Federal and State regulations that impede
				implementation of green transportation infrastructure.
							(4)Public education efforts to raise awareness
				of green transportation infrastructure technologies, including activities to
				raise awareness and foster collaboration among regional governments, private
				industry, and other public and private stakeholders.
							(e)Annual
				meetingThe Administrator
				shall convene an annual meeting of the Centers established pursuant to this
				section in order to foster collaboration and communication among Center
				participants and disseminate best management practices.
						(f)DefinitionIn
				this section, the term green transportation infrastructure
				includes infrastructure that—
							(1)preserves and
				restores natural processes, landforms (such as flood plains), natural vegetated
				streamside buffers, wetlands, or other topographical features that can slow,
				filter, and naturally store stormwater runoff and floodwaters for future water
				supply and recharge of natural aquifers;
							(2)utilizes natural
				design techniques that infiltrate, filter, store, evaporate, and detain water
				close to its source;
							(3)minimizes the use
				of impervious surfaces in order to slow or infiltrate precipitation;
							(4)minimizes
				life-cycle energy consumption, including during construction, maintenance, use
				by vehicles, and destruction and recycling; and
							(5)minimizes
				life-cycle air
				pollution.
							.
			(b)Conforming
			 amendmentThe table of sections for such subchapter is amended by
			 inserting after the item relating to section 5505 the following new
			 item:
				
					
						5505A. Regional Green Transportation
				Research
				Centers.
					
					.
			4.Pavement
			 research, technology transfer, and education program
			(a)EstablishmentThe Administrator of the Research and
			 Innovative Technology Administration of the Department of Transportation shall,
			 in consultation with appropriate Department modal agencies, establish a
			 pavement research, deployment, and education program (in this section referred
			 to as the Program).
			(b)PurposeThe
			 purpose of the Program shall be to—
				(1)address the need
			 to advance pavement research; and
				(2)coordinate
			 technology transfer efforts related to paving materials.
				(c)FunctionThe Program, in coordination with
			 Department modal agencies, shall provide funding to university transportation
			 centers established under section 5506 of title 49, United States Code, and
			 other institutions of higher education to conduct research, development, and
			 technology transfer activities about paving materials and practices.
			(d)ActivitiesActivities
			 carried out by the Program shall include—
				(1)research and
			 development of innovative technologies and techniques to reduce the cost and
			 environmental impact of paving materials and practices, including research
			 on—
					(A)paving materials
			 with improved durability;
					(B)methods that
			 decrease the energy use in, and emissions resulting from, paving
			 practices;
					(C)paving materials
			 that decrease environmental impact;
					(D)methods to
			 decrease the overall life-cycle cost of paving materials and practices;
					(E)construction
			 techniques to increase safety and reduce construction time and traffic
			 disruption and congestion;
					(F)pavement
			 evaluation technologies and techniques; and
					(G)paving materials
			 utilizing more recycled and locally available natural material;
					(2)effective
			 technology transfer, including efforts on—
					(A)identifying and
			 addressing barriers to implementation for developed paving materials and
			 practices; and
					(B)addressing the
			 data needs of stakeholders by developing independent studies and assessments on
			 topics, including—
						(i)durability of
			 paving technologies;
						(ii)emissions from
			 construction practices;
						(iii)life-cycle
			 cost-effectiveness of paving materials and strategies; and
						(iv)environmental
			 impact of paving technologies; and
						(3)establishing
			 grants to institutions of higher education to develop training and education
			 programs for workforce professionals in the areas of paving materials and
			 practices.
				(e)ReportNot later than 6 months after the date of
			 enactment of this Act, the Administrator shall submit a report to the Committee
			 on Science, Space, and Technology and the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate on the results of the long-term
			 pavement performance program and how the Department intends to organize,
			 maintain, and utilize the database.
			
